Citation Nr: 0309228	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  01-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of neck, 
back, and hip injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The appellant was a member of the Pennsylvania Army National 
Guard from February 1960 to January 1966.  This included an 
initial period of active duty for training from March 1960 to 
September 1960, and later periods of active duty for training 
and inactive duty training.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a July 1997 
RO rating decision which denied service connection for 
residuals of neck, back, and hip injuries.  


REMAND

In September 2002, the Board undertook additional development 
of the evidence on the issues on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed to the extent possible, including 
obtaining additional service records.  However, that 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In view of this, the case must be 
remanded for the following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), and after performing any 
additional development it deems 
indicated, the RO should readjudicate the 
claims for service connection for 
residuals of neck, back, and hip 
injuries, taking into account all 
evidence received since the December 2000 
statement of the case.  If the claims are 
denied, the RO should issue a 
supplemental statement of the case to the 



appellant and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

